Title: To George Washington from Samuel Huntington, 19 November 1779
From: Huntington, Samuel
To: Washington, George


        
          Sir
          Philadelphia Novr 19th 1779.
        
        Your Excellency will receive herewith enclosed five Acts of Congress, Viz. one of 12th and four of the 16th Instant; respecting the eleven Companies of Artificers raised by the Quarter Master general; The procuring of Witnesses and depositions in trials before Courts Martial; And the Constituting a sub Cloathier for the Artillery, Cavalry, Artificers and Corps composed of troops from different States. I have the honor to be with the greatest respect Your Excellency’s humble servt
        
          Saml Huntington President
        
      